DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/25/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-5, 8, 9, 13-15, and 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 01/27/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-5, 8, 9, 13-15, and 17 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0175599 A1) in view of Meng et al. (CN 106883220 A) as set forth in the Non-Final Rejection filed 01/27/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

7.	Claims 1-5, 8, 9, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2015/0001488 A1) in view of Meng et al. (CN 106883220 A).
	Min et al. discloses an organic electroluminescent (EL) device for the construction of displays comprising the following layers (in this order):  substrate, anode, hole-injecting layer, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0003], [0111]-[0113], [0140]-[0148]; Fig. 2); the light-emitting layer comprises a first host compound and a second host compound (composition) doped with dopant material which may be an organic compound (Abstract; [0087]-[0095]).  Notice that the upper half of the light-emitting layer (inherently electron-transporting as it is the site of electron-hole recombination) and the hole-blocking layer can be defined to be an electron auxiliary layer.  Min et al. discloses the following compound as the second host compound ([0064]):

    PNG
    media_image1.png
    166
    107
    media_image1.png
    Greyscale

(Compound 2-955, page 29) (second organic compound)  such that R22 = R26 = hydrogen, R20-21 = R27-28 = hydrogen, and *-Y1-A1 = *-Y2-A2 = B-2 of Applicant’s Chemical Formula 7A-1; corresponds to [E-99] as recited in Claim 18 by the Applicant.  However, Min et al. does not explicitly disclose the first organic compound as recited by the Applicant.
Meng et al. discloses the following compound: 

    PNG
    media_image2.png
    312
    341
    media_image2.png
    Greyscale

(page 6) (first organic compound) such that X1-3 = N, R1-18 = hydrogen, and Y1-3 = O of Applicant’s Chemical Formulae 1, 2, and 5.  The compound serves as blue luminescent material with good thermal stability and high color purity ([0008], [0053]); the compound is present in an organic electroluminescent (EL) device (OLED) display (which would inherently comprise an organic (light-emitting layer) interposed between a pair of electrodes ([0004], [0008]).  It would have been obvious to incorporate the compound as disclosed by Meng et al. as dopant material to the light-emitting layer of the organic EL device as disclosed by Min et al.  The motivation is provided by the disclosure of Meng et al., which teaches that its blue fluorescent compound has good thermal stability and high color purity.

Response to Arguments
8.	Applicant’s arguments on pages 21-23 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786